PER CURIAM:*
The attorney appointed to represent Rodney Dewayne Morris has requested leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). McMorris has filed a response in which he requests the appointment of new counsel. The Government has moved to dismiss the appeal based on McMorris’s appeal waiver.
Our independent review of the record, counsel’s brief, and Morris’s reply discloses no nonfrivolous issue for appeal. Counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, defendant’s motion for appointment of new counsel is DENIED, the Government’s motion to dismiss is DENIED, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.